          Case 3:20-cv-00235-BSM Document 7 Filed 09/30/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF ARKANSAS
                       NORTHERN DIVISION
GARY LEON WEBSTER                                                                   PLAINTIFF
ADC # 114018

v.                            CASE NO. 3:20-CV-00235-BSM

HAROLD PERRIN                                                                     DEFENDANT
                                            ORDER

       Gary Webster’s motions for copies [Doc. Nos. 5, 6] is granted and the clerk is directed

to send Webster the docket sheet and docket entries 1, 2, 3, 4, 5, and 6, as well as this order.

       Webster’s motion to proceed in forma pauperis [Doc. No. 1] is denied. Webster has

received at least three strikes under PLRA. See Webster v. Does, 3:19-cv-00059-DPM (E.D.

Ark. filed March 20, 2019); Webster v. Pigg, 3:19-cv-00060-DPM (E.D. Ark. filed March

20, 2019); Webster v. Day Inn, Motels, Inc., et al., 3:19-cv-00078-DPM (E.D. Ark. filed

March 20, 2019). Based on the allegations in his complaint [Doc. No. 2], it does not appear

that Webster is in imminent danger of serious physical injury. See 28 U.S.C. § 1915(g).

       This case is dismissed without prejudice. If Webster wants to pursue these claims, he

must first pay the filing fee of $400 to the clerk, noting the above style and case number,

within thirty days of the date of this order along with a motion to reopen this case. Upon receipt

of the full filing fee and his motion, this case will be reopened. It is certified that an in forma

pauperis appeal from this order and accompanying judgment would not be taken in good faith.

       IT IS SO ORDERED this 30th day of September, 2020.

                                                         UNITED STATES DISTRICT JUDGE
